DETAILED ACTION
Response filed on has been entered and made of record.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 6, and 18 are amended.
Claims 2 and 7 are canceled.
Claims 1, 3-6, and 8-20 are pending for examination.
Response to arguments
Re: Double patenting
In view of submission of Terminal Disclaimer by the applicant, double patenting rejection is withdrawn.
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered. 
Applicant argues, “Claims 1, 6 and 18 have been amended to recite: " ... wherein performing the retransmission according to the first set of rules provides a higher probability of a successful retransmission than performing the retransmission according to the second set of rules ... " It is respectfully submitted that the applied art does not teach or suggest at least this feature. For at least these reasons, it is respectfully submitted that claims 1, 6 and 18, and claims that depend therefrom, are patentable over the applied art” (pg. 8, par. 4 of applicant’s response).
Examiner respectfully disagrees. The rejection that follows describe in detail, how the prior arts El-Khamy in combination with Braun teaches the claim elements.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy et al. (US 9,954,643 B2), hereinafter “El-Khamy” in view of Volker Braun (US 2006/0200722 A1), hereinafter “Braun”.
Claims 1, 6, and 18:
Claim 1 is a method, claim 6 is for an apparatus implementing method of claim 1 and claim 18 is for an apparatus implementing methods complimentary to claim 1 on the receiving side of communication.  
El-Khamy teaches ‘a method comprising: determining, by a first network node of a cellular communication network, that a transfer of a data block to a second network node of the cellular communication network needs a retransmission’ (El-Khamy: [Summary], “An embodiment of the present invention provides a communication system, including: a validation module configured to transmit a repeat request corresponding to a preceding data including a communication content”). 
El-Khamy however fails to expressly teach ‘determining whether at least one criterion for a size of said data block is met, wherein the at least one criterion for the size is met when the size of said data block is above a data block size threshold’.
Braun in the same field of endeavor teaches the claim element and implied by the disclosures, “[0036] There are many parameters that influence the choice of the optimum HARQ retransmission scheme like e.g. … the set of possible transport format resource combinations (TFRC) comprising the transport block size … ([0036]); “Of course, other selection rules according to which the HARQ retransmission scheme for the retransmission is selected by means of the transport block size are possible, like e.g. a simple comparison of the transport block size with a threshold value” ([0048]). 
Braun however does not expressly teach, ‘as a response to determining that the at least one criterion is met, performing the retransmission according to a first set of rules, otherwise performing the retransmission according to a second set of rules’.

The modification of Braun’s teaching by a person of ordinary skill in the art could be defining an error rate requirement and determining a threshold for data block size meeting the requirement. When implemented as per modified Braun teaching, incremental redundancy will be used when data block size exceeds the above threshold for data block size.
A person of ordinary skill would be motivated to modify the teaching of Braun, so that proper retransmission scheme may be chosen when error rate limitation is preset. This is related to a scenario, e.g., number of retransmission and average delay for successful transmission (including retransmissions) in a data transmission scheme. 
The claim element, ‘wherein a message of the retransmission according to the first set of rules comprises more information of the data block than a message of the retransmission according to the second set of rules ’ is implied by disclosures in El-Khamy: 
(Col.7, lines 18-22, “the base station 106 can 15 transmit the repeat data 146 based on four redundancy versions, each which determine the read location of coded bits arranged in a circular buffer, for the type-III HARQ. The subsequent transmissions of the same packet in the repeat data 146 corresponding to the preceding data 144 can constitute of both previously transmitted and newly coded symbols corresponding to the same information packet” (the first set of rules); and
Col. 7, lines 3-6, “the base station 106 can transmit the same symbols of the first transmission of a certain packet in the preceding data 144 in the repeat data 146 for the same packet for the type-I HARQ” (the second set of rules).
Braun teaches, ‘wherein performing the retransmission according to the first set of rules provides a higher probability of a successful retransmission than performing the retransmission according to the second set of rules’ (Braun: [0030], lines 5-7, “It can be assumed that Incremental Redundancy will typically outperform Chase Combining in terms of error rate performance”; Chase combining is the second set of rules, “With Chase Combining, a retransmitted transport contains exactly the same set of coded bits” (Braun: [0006]).
Claim 6 is a change in category with respect to claim 1. El-Khamy discloses processor, memory (see fig. 2) and program as per claim elements (El-Khamy: Col. 3, par. 3).
Claim is rejected based on rejection of claim 1. 

Claims 3 and 10:
Claim 3 is for a method and claim 10 is for an apparatus implementing method of claim 3.
Regarding claims 3 and 10, combination of El-Khamy and Braun teaches the method of claim 1 and apparatus of claim 6.
 EI-Khamy teaches the use of HARQ-III and therefore teaches 'wherein a message of the retransmission according to the first set of rules comprises at least one version of the data block, and at least one segment of the same or different version of the data block’ (El-Khamy: Col.7, lines 18-22, "The subsequent transmissions of the same packet in the repeat data 146 corresponding to the preceding data 144 can constitute of both previously transmitted and newly coded symbols corresponding to the same information packet").


Claims 4 and 13:
Claim 4 is for a method and claim 13 is for an apparatus implementing method of claim 4.
Regarding claims 4 and 13, combination of El-Khamy and Braun teaches the method of claim 1 and apparatus of claim 6.
El-Khamy teaches, ‘wherein the retransmission according to the second set of rules comprises transmitting only one version of said data block’ (El-Khamy: Col.6, line 66- Col.7 line 6, “The communication system 100 can use a type-I HARQ with combining or chase combining (CC), … the base station 106 can transmit the same symbols of the first transmission of a certain packet in the preceding data 144 in the repeat data 5 146 for the same packet for the type-I HARQ”; CC is the second set of rules in the claim).
Claim 13 is a change in category with respect to claim 4. Claim is rejected based on rejection of claim 4.

Claims 5 and 14:
Claim 5 is for a method and claim 14 is for an apparatus implementing method of claim 5.
Regarding claims 5 and 14, combination of El-Khamy and Braun teaches the method of claim 1, apparatus of claim 6 and 18.
 El-Khamy teaches, ‘transmitting a control message to the second network node, wherein the control message comprises indication of the at least one criterion in order to enable the second network node to expect the retransmission according to at least one of the first set of rules, the second set of rules’ (EI-Khamy: Col.7, lines 23-29, "The repeat data 146 can include a repeat control 148. The repeat control 148 is an indication of formatting for the repeat data 146. The repeat control 148 can indicate the type of HARQ used, the position or location of the data being retransmitted, such as a start position for reading from a circular buffer, the sequence or order of the data, or a combination thereof for the repeat data 146"; Col.6, lines 66-67, "type-I HARQ with combining or chase combining (CC)"; Col.7, lines 1-2, "type-III HARQ called hybrid CC/IR or partial IR").
Claim 14 is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 5.

Regarding claim 8, combination of El-Khamy and Braun teaches the apparatus of claim 6. 
Combination of El-Khamy and Braun however fails to expressly teach 'wherein a message of the retransmission according to the first set of rules comprises a version of said data block, and either a copy of said version or another version of said data block'.
Though not expressly taught, teaching by EI-Khamy, "The subsequent transmissions of the same packet in the repeat data 146 corresponding to the preceding data 144 can constitute of both previously transmitted and newly coded symbols corresponding to the same information packet" (Col.7, lines 18-22) implies that newly coded symbols corresponding to the same information packet may be a copy of the data block itself or another version of data block, encoded differently.

Regarding claim 19, combination of El-Khamy and Braun teaches the apparatus of claim 18.
Though not expressly taught by EL-Khamy or Braun, the claim element, ‘wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the first network node further to: acquire the at least one criterion from the cellular communication network’ is implied from the disclosures by the prior arts as discussed above in claim 1.

Claims 9, 11-12, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over combination of El-Khamy and Braun  as applied to claim 6 above, and further in view of Pelletier et al. (US 8,675,568 B2), hereinafter "Pelletier".
Regarding claim 9, combination of El-Khamy and Braun teaches the apparatus of claim 6.  
Combination of El-Khamy and Braun however does not teach 'wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the first network node further to:
divide said data block into a plurality of segments, wherein the message of the retransmission according to the first set of rules comprises the plurality of segments'.
Pelletier, in the same field of endeavor, teaches data unit to be segmented (Pelletier: Col.6, lines 9-12, "For uplink transmissions, i.e. from the UE to the eNodeB, a similar pattern can be applied. After the UE has transmitted a segmented data unit, it will not immediately go to sleep, but will instead continue sending all RLC segments"; for first set of rules, all the data block information bits have to be sent, and hence plurality of segments will comprise the data block).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teaching of Pelletier with that of Braun to have a flexible scheme of sending RLC segments (Pelletier: Col.4, lines 21-25, "invention does not necessarily rely on the segments being in consecutive TTIs, but could also work, for example, in conjunction with a scheduler that could prioritize the sending of RLC segments").

Regarding claim 11, combination of El-Khamy and Braun teaches the apparatus of claim 6.
Combination of El-Khamy and Braun however fails to teach 'wherein the retransmission according to the first set of rules is performed within a transmission time interval, or within said transmission time interval and at least one other transmission time interval being subsequent to said transmission time interval'.
Pelletier, in the same field of endeavor, teaches original transmission and retransmissions in more than one transmission time intervals (TTI) (Pelletier: Col.4, lines 17-20, ''The invention proposes to address these problems by means of taking into account the following: the original transmissions, N possible additional transmissions, in consecutive TTIs").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teaching of Pelletier with that of Braun to have a flexible scheme of sending RLC segments (Pelletier: Col.4, lines 21-25, "invention does not necessarily rely on the segments being in consecutive TTIs, but could also work, for example, in conjunction with a scheduler that could prioritize the sending of RLC segments").

Regarding claim 12, combination of El-Khamy, Braun and Pelletier teaches the apparatus of claim 11. 
Pelletier teaches, ‘wherein the subsequent at least one other transmission time interval is non-consecutive to said transmission time interval and within latency requirements of said data block’ (Pelletier: Col.4, lines 26-27, "N possible additional transmissions, in non-consecutive TTIs ( e.g. HARQ retransmissions or RLC segments)").

Regarding claim 20, combination of El-Khamy and Braun teaches the apparatus of claim 18.
Combination of El-Khamy and Braun however fails to teach 'wherein the configuring reception comprises enabling reception of the retransmission over non-consecutive transmission time intervals’.
(Pelletier: Col.4, lines 26-27, "N possible additional transmissions, in nonconsecutive TTIs ( e.g. HARQ retransmissions or RLC segments)").
Though Pelletier does not expressly teach 'and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the second network node further to transmit, to the first network node, for each of the non-consecutive transmission time intervals an indication of whether the reception during the transmission time interval is successful or not', the teaching is implicit in the reference cited above, i.e. [Pelletier: Col.4, lines 26-27]. Unless NACK, indicating transmission/retransmission is not successful, is received in a TTI, there is no point of retransmission in a successive TTI, implying NACK is received in the same TTI in which transmission/retransmission is made.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teaching of Pelletier with that of Braun to remove reliance of segments being in consecutive TTIs (Pelletier: Col.4, lines 21-25, "invention does not necessarily rely on the segments being in consecutive TTIs, but could also work, for example, in conjunction with a scheduler that could prioritize the sending of RLC segments").

Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over combination of El-Khamy and Braun as applied to claim 1 above, and further in view of Atarashi et al. (US 2009/0175369 A1), hereinafter "Atarashi".
Regarding claim 15, combination of El-Khamy and Braun teaches the apparatus of claim 6.
Combination of El-Khamy and Braun however fails to teach 'wherein the first network node is a terminal device and wherein the retransmission is an uplink retransmission'. Braun teaches first network node is a base station.
(Atarashi: Fig.10 discloses the network node is a terminal device and the retransmission is an uplink shown as step S605).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teaching of Atarashi with that of Braun to learn retransmission control scheme when transmission/retransmission is done by the user equipment (Atarashi: [0138], "FIG. 10 shows a sequence diagram of a retransmission control scheme").

Regarding claim 16, combination of El-Khamy, Braun and Atarashi teaches the apparatus of claim 15.
Atarashi teaches, ‘wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the first network node further to: acquire the at least one criterion from the cellular communication network (Atarashi: Fig.11 discloses the Adaptive ARQ Control Unit, 113 of the network node receiving indication, that is a control signal for specifying format for retransmission. The indication is used by blocks 101, 103, 105, 107, 109, 111 for retransmission).

Regarding claim 17, combination of El-Khamy, Braun and Atarashi teaches the apparatus of claim 15.
Atarashi teaches, ‘wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the first network node further to perform operations comprising: acquire from the cellular communication network an indication specifying the
content of the message of the retransmission according to the first set of rules’ (As discussed above in claim 16, Fig.11 discloses the Adaptive ARQ Control Unit, 113 of the network node receiving indication, that is a control signal for specifying format for retransmission. The indication is used by blocks 101, 103, 105, 107, 109, 111 for retransmission).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462